Citation Nr: 0908587	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability, including as secondary to a service-connected 
lumbar spine condition.

3.  Entitlement to an effective date earlier than April 23, 
2001, for the grant of a 10 percent rating for carpal tunnel 
syndrome of the left wrist.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1987 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the Veteran's request to reopen his previously denied 
thoracic spine condition service connection claim as new and 
material evidence had not been submitted.

In a rating decision issued in May 2002, the RO increased the 
rating for carpal tunnel syndrome of the left wrist from 
noncompensable to 10 percent, effective April 23, 2001.  In 
February 2003 the veteran submitted a statement in which he 
argued that compensable ratings for both wrists should have 
been effective as of the date of his separation from service 
in September 1996.  This statement is construed as a notice 
of disagreement with the effective date for the 10 percent 
evaluation of the left wrist.

The veteran's February 2003 statement also contains arguments 
with regard to the effective date of the 10 percent rating 
for a right wrist disability.  That evaluation was 
established in an August 2000 rating decision.  The veteran 
does not appear to have submitted timely notice of 
disagreement with that decision.  Once a decision setting an 
effective date became final, the only way to revise that 
decision is through a showing of clear and unmistakable 
error.  Free standing claim for an earlier effective dates 
are prohibited.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
This matter is referred to the agency of original 
jurisdiction (AOJ) for appropriate action.

In a May 2004 letter, the Veteran appears to raise a claim 
for increased ratings for the service-connected carpal tunnel 
syndrome.  This matter is also referred to the AOJ for 
development and adjudication.

The issue of entitlement to an earlier effective date for the 
grant of a 10 percent rating for carpal tunnel syndrome of 
the left wrist is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for thoracic 
spine disability was denied in a June 1997 rating decision as 
there was no competent evidence of a permanent residual or 
chronic disability subject to service connection; the Veteran 
did not submit a notice of disagreement within one year of 
that decision.

2.  Evidence received since the June 1997 rating decision 
demonstrates that the Veteran suffers from a thoracic spine 
condition.

3.  The veteran's current thoracic spine disability is the 
result of an injury in service.



CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying service connection 
for a thoracic spine condition is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the June 1997 rating decision 
denying service connection for a thoracic spine condition is 
new and material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Thoracic spine disability was incurred in service.  
38 U.S.C.A. § 1110 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the Veteran in 
substantiating the claim for service connection for thoracic 
spine disability.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
October 10, 2006, but notes that the previous version of 38 
C.F.R. § 3.310 is potentially more favorable to the Veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

In determining whether new and material evidence has been 
presented to reopen a claim, the evidence for consideration 
is that which has been presented or secured since the last 
time the claim was finally disallowed on any basis, and not 
only since the last time it was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Thoracic Spine Condition

The RO denied the claim for service connection for a thoracic 
spine disability in an unappealed rating decision dated in 
June 1997.  The basis for the denial was that no permanent 
residual or chronic disability subject to service connection 
had been demonstrated.

The evidence considered in the June 1997 rating decision 
included the Veteran's service treatment records, an April 
1997 spinal X-ray, and an April 1997 VA general medical 
examination.

The Veteran's service treatment records reflect his upper 
back pain complaints after being hit with a mooring line in 
March 1995.  A thoracic spine X-ray was interpreted as 
showing no significant radiographic abnormalities.  Thoracic 
spine pain complaints were again noted in May 1995, and 
physical examination noted decreased segmental mobility in 
the thoracic spine resulting in an impression of thoracic 
syndrome.  A "limited" nuclear medicine examination of the 
Veteran's lower thoracic spine in June 1995 was noted to be 
normal in a preliminary report.

An August 1995 Report of Medical Board notes that the Veteran 
had suffered from four to five months of both mid-thoracic 
and low back pain after being hit with a mooring line.  He 
reportedly had undergone conservative care, including taking 
anti-inflammatory medications and engaging in physical 
therapy, and been on light duty since his injury with no 
improvement of his symptoms.  Following a physical 
examination, an X-ray and a bone scan, a diagnosis of lumbar 
syndrome secondary to Grade I spondylothesis at L5-S1 was 
made.  The Medical Board indicated that the Veteran would not 
likely be fit for return to full duty and that his medical 
condition interfered with the reasonable performance of his 
assigned duties.

The Veteran complained of soreness and aching across the 
lower thoracic area at a VA general medical examination in 
April 1997.  Physical examination found no tenderness along 
the thoracic spine.  A diagnosis of "arthralgia thoracic, no 
abnormality found [in] this examination" was made.  An April 
1997 thoracic spine X-ray was interpreted as showing no 
significant thoracic spine abnormality.

Additional evidence received since the June 1997 rating 
decision includes a May 1998 private thoracic spine X-ray 
report, an April 2002 VA orthopedic examination, an April 
2003 private orthopedic examination, and a June 2003 VA 
orthopedic examination.

A May 1998 private thoracic spine X-ray was interpreted as 
showing minimal scoliosis of the mid-thoracic spine with 
anterior wedging of the lower thoracic vertebra that was 
"perhaps related to previous injury."  

Mild thoracic spine scoliosis and thoracic spondylosis were 
also diagnosed in an April 2002 VA orthopedic examination.  
No etiology was reported.

An April 2003 private orthopedic treatment summary noted the 
Veteran's complaints of pain and numbness in his upper and 
lower back, and an impression of upper thoracic pain with 
"no determined etiology" was made.  

The Veteran's continued low back pain complaints were noted 
in a June 2003 VA orthopedic examination.  Physical 
examination revealed no thoracic pain on palpitation.  A 
spinal X-ray revealed spondylolisthesis at L5-S1 and anterior 
osteophytes at L5, with the examiner noting that "this would 
certainly account for in the major causes of the [V]eteran's 
symptoms, that is the spondylolisthesis and this would be 
similar to the back complaints with the [V]eteran."  
Diagnoses of "scoliosis, mild, lumbar with largely 
asymptomatic symptoms, lower thoracic, largely stemming from 
lower lumbar region" were made.

This newly submitted evidence establishes that the Veteran 
suffers from a current thoracic spine disability, and is 
sufficient to constitute new and material evidence.  The 
Veteran's claim is therefore reopened.

Merits

The record demonstrates that the veteran has a current 
thoracic spine disability as shown by the private X-ray 
examination in 1998 (which is the most recent reported X-ray 
study), and the findings of spondylosis on the April 2002 VA 
examination.  The private examination in April 2003, while 
noting the 1998 X-ray findings reported only thoracic pain 
that was probably muscular; and the June 2003 VA examination 
did not consider the 1998 X-ray, but only considered the 1997 
VA X-ray examination.  The weight of the evidence is that the 
veteran does have a current disability.

The service treatment records and the veteran's reports 
document a thoracic spine injury in service.  The remaining 
question is whether there is a nexus between the in-service 
injury and the current disability.  The record documents a 
continuity of thoracic spine symptomatology since service.  
The May 1998 opinion accompanying the X-ray study provides 
further support for finding the current disability to be 
linked to the in-service injury.  

Evidence against the claim, includes the notation on the May 
1998 report that the current X-ray was unchanged from a March 
1995 report that had been interpreted as normal.  Resolving 
reasonable doubt in the veteran's favor, however, the Board 
finds that the elements necessary for the grant of service 
connection have been satisfied and the appeal is granted.  
38 U.S.C.A. § 5107(b) (West 2002).






							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received; the claim for 
service connection for a thoracic spine disability is 
reopened.

Entitlement to service connection for a thoracic spine 
disability is granted.


REMAND

The RO has not issues a statement of the case in response to 
the notice of disagreement with the effective date for the 
grant of the 10 percent rating for carpal tunnel syndrome of 
the left wrist, and this issue must be remanded for the 
issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case with regard to the issue of 
entitlement to an effective date earlier 
than April 23, 2001 for the grant of a 10 
percent rating for carpal tunnel syndrome 
of the left wrist.  This issue should be 
certified to the Board only if a timely 
substantive appeal is received from the 
Veteran or his representative.  In the 
absence of a timely substantive appeal the 
AOJ should close the appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


